Case: 19-40665     Document: 00515616892         Page: 1     Date Filed: 10/27/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 27, 2020
                                  No. 19-40665                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fabian Gonzalez Mora, also known as Fabian Mora
   Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:16-CR-481-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Fabian Gonzalez Mora pleaded guilty to conspiracy to possess with
   the intent to distribute five kilograms or more of cocaine, and he was
   sentenced to 135 months of imprisonment and five years of supervised



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40665     Document: 00515616892          Page: 2   Date Filed: 10/27/2020




                                   No. 19-40665


   release.    The district court’s written judgment imposed two special
   conditions of supervised release that Gonzalez Mora now challenges: one
   requiring him to report to the nearest probation office immediately if he
   returns to the United States and another directing that active supervision
   would automatically reactivate upon his reporting.
          We review for abuse of discretion because these written special
   conditions were neither mandatory nor orally pronounced at sentencing. See
   United States v. Diggles, 957 F.3d 551, 559-63 (5th Cir. 2020) (en banc),
   petition for cert. filed (U.S. Sept. 24, 2020) (No. 20-5836); see also United
   States v. Huor, 852 F.3d 392, 397 (5th Cir. 2017). The district court abused
   its discretion by imposing these two special conditions in the written
   judgment because they were more burdensome than the special conditions it
   announced during the sentencing hearing. See Diggles, 957 F.3d at 559-63;
   United States v. Mudd, 685 F.3d 473, 480 (5th Cir. 2012); United States v.
   Bigelow, 462 F.3d 378, 380 (5th Cir. 2006).
          Accordingly, the judgment of the district court is VACATED IN
   PART, and the matter is REMANDED to the district court for the limited
   purpose of conforming the written judgment with the oral pronouncement of
   sentence.




                                        2